                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


MATTHEW LAWRENCE                             §
GILLESPIE, TDCJ # 02298324                   §
                                             §
V.                                           §          W-19-CV-301-ADA
                                             §
                                             §
SHERIFF SCOTT WILLIAMS,                      §
SGT. FNU RAMOS, and NURSE                    §
JENNIFER FERGUSON.                           §



                                         ORDER

       Before the Court are Plaintiff Matthew Lawrence Gillespie’s complaint filed

pursuant to 42 U.S.C. § 1983 (ECF No. 1), Defendants Sheriff Scott Williams, Sgt. FNU

Ramos, and Nurse Jennifer Ferguson’s Motions for Summary Judgment (ECF Nos. 11, 13)

and Plaintiff’s Response (ECF No. 18). Plaintiff is proceeding pro se and in forma pauperis.

Upon careful consideration, the Court grants Defendants’ motions and dismisses Plaintiff’s

claims with prejudice.

                                     I. Background

       Plaintiff is currently incarcerated in the Holliday Unit at the Texas Department of

Criminal Justice—Correctional Institutions Division. However, Plaintiff’s complaint relates

to events that occurred while he was a pretrial detainee at Coryell County Jail (CCJ) in

2019. Plaintiff alleges that when he was arrested on December 30, 2018, he had a new

gunshot wound to his hand which an orthopedic surgeon had already scheduled for skin-

graft surgery. However, he alleges CCJ medical staff cancelled his surgery and then were


                                             1
deliberately indifferent to his serious medical needs in violation of his Eighth and

Fourteenth Amendments rights. Plaintiff also alleges that on January 23, 2019,

Defendants Williams and Ramos threatened to deny Plaintiff future medical treatment if

he continued to make complaints about medical care he was receiving at CCJ. Plaintiff

alleges that his hand is now permanently disfigured and scarred, and that the delay in

healing his wound resulted in prolonged pain and suffering. He names Sherriff Scott

Williams, Sergeant Ramos, and Nurse Jennifer Ferguson in their individual and official

capacities, and seeks $25,000 in punitive damages from each defendant, as well as a

declaratory order from the Court that Defendants’ actions were unconstitutional. (ECF

No. 1.)

       Defendants filed motions for summary judgment, arguing that Plaintiff’s hand

wound had received appropriate medical care and that there was no evidence they had

retaliated against him. Defendants Williams and Ramos also argued they were entitled to

qualified immunity. (ECF Nos. 11, 13.) The summary judgment record1 shows the

following.

       Plaintiff sustained a gunshot wound to his left hand on December 28, 2018. Plaintiff

initially presented at the Baylor Scott and White Health Emergency Department (ED)

under a false name where his wounded hand was washed, closed, and splintered. (ECF




1 Plaintiff’s verified complaint is competent summary judgment evidence. See Taylor v.
Stevens, No. 17-10253, 2019 WL 6975029, at *5 (5th Cir. Dec. 20, 2019)(verified
pleadings are competent evidence at summary judgment); see also Lodge Music Hall,
Inc. v. Waco Wrangler Club, Inc., 831 F.2d 77, 80 (5th Cir. 1987) (verified pleadings are
competent summary judgment evidence when they are based on personal knowledge,
set forth admissible facts, and show affiant is competent to testify).

                                            2
No. 11-2 at 24.) Plaintiff was told to come back for a skin graft within 72 hours; however,

Plaintiff was arrested on December 31, 2018. (ECF No. 13-2 at 9.) Plaintiff immediately

told CCJ staff that he had skin-graft surgery scheduled for January 1, 2019 because he

was in danger of losing his fingers. (ECF No. 1.) Defendant Ferguson noted that, at the

time of booking, Plaintiff’s “last three fingers were just raw meat” with stitches. (ECF No.

11-2 at 1.) That day, Ferguson spent over an hour on the phone trying to confirm

Plaintiff’s surgical appointment, which was complicated by Plaintiff’s use of a false name

in the ED. She was told someone would call her back, and on January 2, 2019, Julie from

Dr. Kallina’s office—the surgeon Plaintiff was seen by in the ED—called and notified

Ferguson that Plaintiff would no longer need surgery, and that they could schedule a

follow-up appointment if necessary. (Id.)

       Plaintiff was seen by a CCJ physician on January 8, 2019. The physician noted

“open, weeping areas” on his left hand, that some sutures were remaining, and that

Plaintiff had stopped his initial antibiotic, Keflex, and started a new one, Bactrim. The

physician also noted that Plaintiff had tenderness to all areas during wound care, that

Plaintiff would place his other fingers over the wounded area while it was unwrapped,

and that Plaintiff wanted skin grafts, but the surgeon had stated he would see Plaintiff

when he was out of jail. (ECF No. 11-2 at 3.) Defendant Ferguson stated that when

Plaintiff learned of her conversation with Julie from Dr. Kallina’s office, he became very

upset and insisted on a follow-up appointment; Defendant Ferguson called and scheduled

a follow-up appointment with Dr. Kallina on February 26, 2019. (ECF No. 11-1 at 2.)




                                             3
       Over the next three weeks, Defendant Ferguson changed and dressed Plaintiff’s

wounds five days a week. In her patient progress notes, she notes that Plaintiff was

consistently critical of her medical treatment and threated to sue her and others for

medical negligence. Ferguson observed that Plaintiff’s wounds were steadily improving

and that Plaintiff would occasionally take off his bandages himself.

       Defendant Ferguson finished treating Plaintiff’s wounds on January 29, 2019; she

advised Plaintiff to keep the area dry, and to continue to move his fingers every day. She

had two follow-ups with Plaintiff between then and February 26; each time she noted

that the wound looked good and there were no signs of infection. (ECF NO. 11-2 at 3-8.)

       Starting on January 9, Plaintiff began submitting grievances over his medical care.

He first complained that CCJ did not want to pay for him to see a specialist, and that he

had lost all feeling in his pinkie finger. On January 11, he wrote a letter “to whom it may

concern” and again complained about missing his skin-graft surgery. (ECF No. 1 at 5.)

On January 18, Plaintiff complained that Defendant Ferguson had failed to wrap his hand

properly, leaving his wound exposed and that she would not fix it. In response, Defendant

Ferguson stated that Plaintiff left her office with the wrap intact, but would sometimes

take it off on his own. (Id. at 19.)

       On January 20, Plaintiff complained that he had missed his morning antibiotic

medication because Defendant Ferguson had failed to put his antibiotics in the medical

cart. She responded that he should have received his meds (ECF No. 11-2 at 12), and

then wrote a separate letter to Sgt. Arrington asking why Plaintiff had not received his

antibiotic medication when it was available to be dispensed and noting that medications




                                            4
were very important and critical (ECF No. 13-4 at 7). In a separate grievance also dated

January 20, Plaintiff complained about his medical treatment, his missed surgery, and

that he had lost feeling in two fingers. (ECF No. 11-2 at 13.)

       On January 21, Plaintiff complained that Defendant Ferguson told him she would

give him something for his dry hands, but that she had forgotten. (Id. at 14.) In a

separate grievance, he complained that Defendant Ferguson had retaliated against him

by charging him for his medical treatment, which he said she could not do because it was

a pre-existing condition. Ferguson responded that there was no exclusion for pre-existing

conditions. (Id. at 15.) Defendants submitted the CCJ’s Inmate Rules, which states that

inmates will be charged for medical care, and lists the types of health services and their

associated fees. (ECF No. 13-2 at 23-24.)

       On January 22, Plaintiff complained that while Defendant Ferguson was changing

his dressing with Officer Brown in the room, Ferguson told Plaintiff she would stop giving

him proper medical care if he did not stop complaining. Officer Brown responded to the

complaint, stating that Plaintiff was “acting rude” toward Defendant Ferguson and that

in response, Ferguson warned Plaintiff she would stop wrapping his hand if Plaintiff

continued to be disrespectful towards her. (ECF No. 18.)

       On February 26, Plaintiff had his follow-up appointment with Dr. Kallina. An x-ray

of Plaintiff’s left hand showed fractures of his left long and ring fingers, along with

“perlosteal reaction and/or healing visualized” making the fractures subacute to chronic.

(ECF No. 11-2 at 22.) Dr. Kallina examined Plaintiff and noted that Plaintiff had full active

range of motion of all his digits, wrists and elbows, except his left fingers. Dr. Kallina




                                             5
observed that the wounds on Plaintiff’s long and ring finger were closed, while the wound

on his small finger was closed but continued to have a scab. He further observed that

Plaintiff had “brisk capillary refill” in his fingertips and sensation to light touch in all

fingertips. The doctor concluded that there was no further workup necessary, no signs of

infection, and that “everything appears to be well healed with continued ongoing healing

of the small finger.” He advised Plaintiff to continue to work on his range of motion with

a squeeze ball, provided Plaintiff with range-of-motion exercises, and stated Plaintiff could

return to “unrestricted use of the left hand.” (ECF No. 11-2 at 18-25.)

       Defendant Williams attested that the only personal interaction he had with Plaintiff

relating to his medical care occurred on January 23, during one of Plaintiff’s dressing

changes. Defendant Ferguson had previously complained to Defendant Williams about

Plaintiff’s abusive behavior during his bandage changes, stating that Plaintiff “insulted,

berated, and cussed at her during the interactions.” Defendants Williams and Ramos

attended this dressing change and explained to Plaintiff that Defendant Ferguson was

doing her job, that her medical treatment was based on a physician’s orders, and that

Plaintiff should treat Defendant Ferguson with the same amount of respect he treated

Williams. Defendant Williams attested that he did not threaten to withhold medical care

to Plaintiff, but he did warn Plaintiff that he would be written up for disciplinary issues if

he continued to disrespect Ferguson. In response, Plaintiff began crying and apologized

to Williams and Ferguson, saying being in jail was hard and that he missed his children

and his significant other. (ECF No. 13-2 at 5-6.)




                                              6
       Defendant Ramos attested that he was in the room when Defendant Williams

spoke to Plaintiff about his treatment of Defendant Ferguson, and concurred with

Williams’s description of what transpired. Defendant Ramos also attested that he is the

officer in charge of work assignments at CCJ and that Plaintiff had submitted two work

requests to be assigned to work duty. His first request was denied by Ferguson for

medical reasons related to his injured hand. After Ferguson medically-cleared Plaintiff, he

was assigned to kitchen duty, which included activities like sweeping and mopping.

Plaintiff was able to perform these activities without any problems. (ECF No. 13-2 at 1-

4.)

       In response to Defendants’ motions, Plaintiff argues that Dr. Kallina told him

Defendant Ferguson canceled his skin graft surgery; he questions why it took her twenty-

four days for her to request his medical records; he states that Dr. Kallina informed him

the degenerative changes in his left little finger were because he had not had a skin graft;

and argues that Officer Brown’s response to his grievance that Defendant Ferguson

threatened him proves that she retaliated against him. (ECF No. 18.)

                                       II. Analysis

                                   Summary Judgment

       On a motion for summary judgment, a court will render judgment if the evidence

shows that there is no genuine issue of material fact and that the moving party is entitled

to judgment as a matter of law. See Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996);

Int’l Shortstop, Inc. v. Rally’s Inc., 939 F.2d 1257, 1263 (5th Cir. 1991). When a motion

for summary judgment is made and supported, an adverse party may not rest upon mere




                                             7
allegations or denials but must set forth specific facts showing there is a genuine issue

for trial. Ray v. Tandem Computers, Inc., 63 F.3d 429, 433 (5th Cir. 1995); FED. R. CIV.

P. 56.

         Both movants and non-movants bear burdens of proof in the summary judgment

process. Celotex Corp. v. Catrett, 477 U.S. 317 (1986). The movant with the burden of

proof at trial must establish every essential element of its claim or affirmative defense.

Id. at 322. The moving party without the burden of proof need only point to the absence

of evidence on an essential element of the non-movant’s claims or affirmative defenses.

Id. at 323-24. At that point, the burden shifts to the non-moving party to “go beyond the

pleadings and by [his] own affidavits, or by the ‘depositions, answers to interrogatories,

and admissions on file,’ designate ‘specific facts showing that there is a genuine issue for

trial.’” Id. at 324.

         In deciding whether to grant summary judgment, the Court views the evidence in

the light most favorable to the non-moving party and draws all reasonable inferences in

their favor. See James v. Sadler, 909 F.2d 834, 836 (5th Cir. 1990). “When the record

taken as a whole could not lead a rational trier of fact to find for the non-moving party,

there is no ‘genuine issue for trial.” Matsushita Electric Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986) (citation omitted).

                                    Qualified Immunity

         “A qualified immunity defense alters the usual summary judgment burden of

proof.” Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010). A government official

performing a discretionary function is shielded from liability for civil damages so long as




                                             8
his actions do not violate a clearly established right of which a reasonable person would

have known. See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Once an official pleads

the defense, the burden then shifts to the plaintiff, who must rebut the defense by

establishing a genuine fact issue as to whether the official’s allegedly wrongful conduct

violated clearly established law.” Brown, 623 F.3d at 253. The plaintiff must therefore

present evidence sufficient to create a genuine dispute of material fact as to whether (1)

the official’s conduct violated a constitutional right of the plaintiff, and (2) the

constitutional right was clearly established so that a reasonable official in the defendant’s

situation would have understood that his conduct violated that right. See id.; Pearson v.

Callahan, 555 U.S. 223, 232 (2009). In considering a qualified immunity defense, the

Court views the evidence in the light most favorable to the non-movant and draw all

inferences in the non-movant’s favor, see Rosado v. Deters, 5 F.3d 119, 122-23 (5th Cir.

1993), and cannot make credibility determinations or weigh the evidence, see Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

                                      Deliberate Indifference

       The Eighth Amendment ensures the safety of convicted prisoners while due

process under the Fourteenth Amendment protects pretrial detainees. See Hare v. City

of Corinth, 74 F.3d 633, 639 (5th Cir. 1996) (en banc). “Fourteenth Amendment case law

concerning pretrial detainees [is based] on the Supreme Court’s Eighth Amendment

precedent concerning prisoners.” Garza v. City of Donna, 922 F.3d 626, 634 (5th Cir.

2019) (citing Hare, 74 F.3d at 634-44). A pretrial detainee’s Fourteenth Amendment rights

include the right to medical care. See Sanchez v. Young Cnty., Tex., 866 F.3d 274, 279




                                             9
(5th Cir. 2017). Because the standard is essentially the same for both pretrial detainees

and postconviction prisoners, cases applying the Eighth Amendment remain relevant to

the Court’s analysis.

       To establish deliberate indifference regarding his medical care, Plaintiff must show

“that a prison official ‘refused to treat him, ignored his complaints, intentionally treated

him incorrectly, or engaged in any similar conduct that would clearly evince a wanton

disregard for any serious medical needs.’” Easter v. Powell, 467 F.3d 459, 464 (5th Cir.

2006) (quoting Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir.

2001)). Allegations of unsuccessful medical treatment, mere negligence, neglect, or

medical malpractice do not give rise to a § 1983 action. See Varnado v. Lynaugh, 920

F.2d 320, 321 (5th Cir. 1991).

       Pretrial detention deliberate-indifference claims are analyzed based on whether

they concern a “condition of confinement” or an “episodic act of omission.”

Olabisiomotosho v. City of Houston, 185 F.3d 521, 526 (5th Cir. 1999). Plaintiff’s claim is

based on an episodic act or omission; accordingly, to succeed on this claim, Plaintiff must

show that Defendants acted with subjective deliberate indifference to his constitutional

rights, i.e. “the official had subjective knowledge of a substantial risk of serious harm to

a pretrial detainee but responded with deliberate indifference to that risk.” Id. (citation

and quotation omitted). “Actions and decisions by officials that are merely inept,

erroneous, ineffective, or negligent do not amount to deliberate indifference.” Alderson

v. Concordia Parish Corr. Facility, 848 F.3d 415, 420 (5th Cir. 2017) (citation omitted).




                                            10
         Plaintiff alleges that Defendant Ferguson was deliberately indifferent to his serious

medical needs when she cancelled his skin-graft surgery and then provided him with

medically negligent treatment that resulted in pain and permanent disfigurement. The

summary judgment record shows that Ferguson attempted to confirm Plaintiff’s surgical

appointment, but was unable to because Plaintiff had used a false name in the ED. A

couple days later, Dr. Kallina’s assistant contacted Ferguson and informed her the surgery

was no longer necessary. Defendant Ferguson treated Plaintiff with antibiotics and

changed his wound dressing five days a week for three weeks until the wound had healed.

Although Plaintiff did not receive his antibiotics one day, that was apparently due to a

staffing problem, and Defendant Ferguson’s neglect. Plaintiff never requested any pain

medication, and none of his grievances complain of him being in pain. Finally, upon

Plaintiff’s follow-up appointment with Dr. Kallina, the doctor informed Plaintiff that his

wound had healed and provided Plaintiff with some exercises to help improve his range-

of-motion. Unsuccessful medical treatment or disagreement between an inmate and his

doctor concerning the manner of treatment does not give rise to a cause of action.

Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995); Varnado v. Lynaugh, 920 F.2d

320, 321 (5th Cir. 1991). Accordingly, there is nothing to support Plaintiff’s claims that

Defendants were deliberately indifferent to his serious medical needs. At most, Plaintiff

has established a disagreement with his treatment which does not amount to a

constitutional violation. Defendants are therefore entitled to summary judgment on this

claim.




                                              11
                                        Retaliation

       “Under the First Amendment, a prison official may not harass or retaliate against

an inmate ‘for exercising the right of access to the courts, or for complaining to a

supervisor about a guard’s misconduct.’” DeMarco v. Davis, 914 F.3d 383, 388 (5th Cir.

2019). The elements of a retaliation claim are “(1) a specific constitutional right; (2) the

defendant’s intent to retaliate against the prisoner for his or her exercise of that right;

(3) a retaliatory adverse act; and (4) causation.” Jones v. Greninger, 188 F.3d 322, 324-

25 (5th Cir. 1999). The plaintiff must establish that “but for the retaliatory motive the

complained of incident . . . would not have occurred.” Woods v. Smith, 60 F.3d 1161,

1166 (5th Cir. 1995). Mere conclusory statements that retaliation occurred are not

sufficient; rather, “the inmate must produce direct evidence of motivation or, the more

probable scenario, ‘allege a chronology of events from which retaliation may plausibly be

inferred.’” Id. (citation omitted).

       Plaintiff alleges two acts of retaliation. First, he claims that after he filed two

grievances against her, Defendant Ferguson charged him for his medical are. Second, he

claims that Nurse Ferguson, Defendant Williams, and Defendant Ramos threatened to

withhold his medical treatment unless he stopped filing grievances about Ferguson’s

medical care.

       It is clearly established that a prison official “may not retaliate against or harass

an inmate for complaining through proper channels about a guard’s misconduct.” Morris

v. Powell, 449 F.3d 682, 684 (5th Cir. 2006). The record shows that Plaintiff made many

complaints regarding Defendant Ferguson’s medical care, and Officer Brown’s grievance




                                            12
response does support Plaintiff’s claim that Nurse Ferguson threatened to withhold

medical care. However, the threat of an adverse action does not in itself support a claim

for retaliation. Indeed, the record shows that despite Plaintiff’s complaints and her threat

to withhold treatment, Ferguson continued to provide Plaintiff medical care until his

wounds were healed, and Defendant Ramos assigned him to work duty once Ferguson

medically cleared Plaintiff to work. Plaintiff may have felt chastened by the conversation

he had with Defendants Williams and Ramos regarding his treatment of Ferguson, but

there is no evidence that any defendant actually withheld medical care from Plaintiff. Cf.

Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th Cir. 1993) (verbal harassment, without more,

does not amount to a constitutional violation).

       Plaintiff’s claim that Defendant Ferguson retaliated against him when she charged

him for his medical care also fails because detainees are not entitled to free medical care.

Cf. Morris v. Livingston, 739 F.3d 740, 748 (5th Cir. 2014) (inmates are not entitled to

medical care and their displeasure at having to pay a co-payment does not state a

constitutional claim) (citations and quotations omitted). CCJ has a policy of charging

inmates for medical services, which is exactly what Ferguson did. Plaintiff suffered no

adverse action when he complained of his medical treatment; accordingly, Defendants

are entitled to summary judgment on this claim.

                                      Municipal Liability

       Plaintiff’s complaint names Defendants in both their individual and official

capacities. A suit against municipal officials in their official capacity is no different from a

suit against the municipality itself. See Will v. Michigan Dep’t of State Police, 491 U.S. 58,




                                              13
71 (1989). A municipality may be liable under 42 U.S.C. § 1983 for the violation of

constitutional rights. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). To

state a claim for municipal liability under § 1983, a plaintiff must allege “(1) an official

policy (or custom), of which (2) a policy maker can be charged with actual or constructive

knowledge, and (3) a constitutional violation whose ‘moving force’ is that policy (or

custom).” Robinson v. Hunt Cnty., 921 F.3d 440, 447 (5th Cir. 2019) (citation omitted).

An official policy “usually exists in the form of written policy statements, ordinances, or

regulations, but may also arise in the form of a widespread practice that is ‘so common

and well-settled as to constitute a custom that fairly represents municipal policy.’” James

v. Harris Cnty., 577 F.3d 612, 617 (5th Cir. 2009) (citation omitted).

       In his complaint, Plaintiff alleged only that it is the “unofficial” policy of Coryell

County to treat inmates with deliberate indifference. (ECF No. 1 at 8.) Defendants argue

in their summary judgment motions that there is no unconstitutional policy that supports

Plaintiff’s official-capacity claims. In response, Plaintiff does not provide any evidence

whatsoever supporting his official-capacity claims; indeed, he does not mention this claim

at all. As the non-moving party, Plaintiff must provide some evidentiary support for his

allegations to survive summary judgment. Because Plaintiff failed to provide any evidence

for this claim or even address the issue of municipal liability in his response, the Court

grants summary judgment to Defendants on this claim as well. See Celotex Corp., 477

U.S. at 324 (once moving party submits properly supported summary judgment motion,

non-moving party must “go beyond the pleadings . . . and designate ‘specific facts

showing that there is a genuine issue for trial’”); Boudreaux v. Swift Transp. Co., 402




                                             14
F.3d 536, 544 (5th Cir. 2005) (absence of evidence for non-movant’s claim is proper basis

for granting summary judgment).

                                   III. Conclusion

      It is therefore ORDERED that Defendant Defendants Motions for Summary

Judgment (ECF Nos. 11, 13) are GRANTED.

  SIGNED on February 14, 2020




                                        ALAN D ALBRIGHT
                                        UNITED STATES DISTRICT JUDGE




                                           15
